Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 20160130709) in view of Suyama (US5562538).
2.	Regarding claims 1 and 6-10, Hong teaches a charger/discharger of a secondary battery (see Fig. below), the charger/discharger comprising: a body including: a ceiling portion; a bottom portion; a side portion extending between the ceiling portion and the bottom portion, the side portion including two openings; a charge/discharge terminal configured to apply an electric current when contacting an electrode lead of a battery cell when a tray having a plurality of battery cells loaded thereon is provided at the side portion of the body; a non-combustible blocker at each of the openings of the side portion to open and close each of the openings of the side portion and a CO2 supply line to inject CO2 into the body when a fire occurs (see Fig. below).

    PNG
    media_image1.png
    615
    890
    media_image1.png
    Greyscale
 3.	Hong is silent about an air conditioning line connected to an inside of the body to control a temperature of the charger/discharger.
4.	Suyama teaches blower fans 32, 34 (col. 4 line 10-11) and battery charger 2 connected to air conditioning unit 5 (Figure 3) for the benefit of preventing the energy stored in a battery as an internal power source from being unduly wasted (abstract). 
5.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hong with Suyama’s teachings of a battery charger 2 connected to air conditioning unit 5 for the benefit of preventing the energy stored in a battery as an internal power source from being unduly wasted.

6.	Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 20160130709) in view of Suyama (US5562538) as applied to claim 1 in view of Tokarz et al. (US20130154352).
7.	Regarding claims 2-5, the complete discussion of Hong in view of Suyama as applied to claim 1 is incorporated herein. However, they are silent about the limitations of claims 2-5.
8.	Tokarz teaches a battery charger 105 [0024], when power is supplied to electromagnet 111, contactor switch 109 closes [0027] or is in open state (abstract) for benefit of a charging the charger system 105 which is coupled to an external power source, and which may also receive energy to recharge the vehicle's batteries using an internal source [0024].
9.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hong modified with Suyama with Tokarz’s above teachings for the benefit of a charging the charger system which is coupled to an external power source, and which may also receive energy to recharge the vehicle's batteries using an internal source.

10.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 20160130709) in view of Suyama (US5562538) as applied to claim 1 in view of Ishida (US20120274268).
12.	Regarding claim 11, the complete discussion of Hong in view of Suyama as applied to claim 1 is incorporated herein. However, they are silent about the limitations of claim 11.

14.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hong modified with Suyama with Ishida’s above teachings for the benefit of providing power monitoring and control apparatus and a system which are capable of leveling the charging loads of the overall power system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/OLATUNJI A GODO/Primary Examiner, Art Unit 1722